DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hill (US 2018/0094719) is considered the closest prior art. 
Regarding Claim 1, Hill discloses a vehicle shift lever device (see Title) having a housing (22) having a shift body (30) moveable in a first direction (see Fig. 1, showing a backward/forward direction, such as between R, N, and D) and a second direction (see Fig. 1, showing a left/right direction between the N position and the + and - positions). Having three movement paths, with two extending in the first direction and one extending in the second direction (see Fig. 1).
Hill further discloses that the first restricting surface (see Fig. 3 showing a left side wall as the figure is oriented) at the first end (i.e. the left side) in the second direction (see Fig. 3, showing a left/right path between the N position and a neutral position between the – and + shift positions), that faces the second end and restricts movement of the shift body toward the first end, and the second restricting surface (see Fig. 3 showing a right side wall as the figure is oriented), and accordingly does not disclose that the first restricting surface restricts movement of the shift body toward the second end, and the second restricting surface restricts movement of the shift body toward the first end.
It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the restricting surfaces to reverse which direction they restrict movement in, without impermissible hindsight, since such a modification would require significant structural changes to the vehicle shift lever device, without adding additional or improved functionality to the vehicle shift lever device of Hill.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658